Citation Nr: 0611761	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss prior to April 19, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss from April 19, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of right foot cold injury.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of left foot cold injury.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to October 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Portland RO that granted service 
connection for bilateral hearing loss, rated 10 percent, and 
for residuals of cold injuries of the feet, rated 20 percent 
for each foot.  In January 2005 the RO granted an increased 
(40 percent) "staged" rating for bilateral hearing loss, 
effective April 19, 2004 (and also granted a total rating 
based on individual unemployability due to service connected 
disability (TDIU)).  The veteran has not expressed 
satisfaction with the increased staged rating, and both 
"stages" of the rating remain on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran also initiated an appeal of the initial rating 
assigned for post-traumatic stress disorder (PTSD).  He did 
not perfect an appeal in that matter (by filing a substantive 
appeal), and it is not before the Board.


FINDINGS OF FACT

1.  Prior to April 19, 2004, the veteran's right ear hearing 
acuity was shown to be Level II, and his left ear hearing 
acuity was shown to be Level XI.

2.  From August 11, 2004 the veteran is shown to have level 
VII hearing acuity in the right ear and level VIII hearing 
acuity in the left ear.

2.  Throughout the appeal period, the veteran's residuals of 
cold injury to the feet have been manifested by complaints of 
pain, but are not shown to have been manifested by tissue 
loss, nail abnormality, color changes, locally impaired 
sensation, or hyperhidrosis.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted prior to April 19, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2005). 

2.  A rating in excess of 40 percent for bilateral hearing 
loss is not warranted from April 19, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Code 6100, 4.86 (2005).

3.  A rating in excess of 20 percent for residuals of right 
foot cold injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.104, Code 
7122 (2005).

4.  A rating in excess of 20 percent for residuals of left 
foot cold injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Code 7122 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2001 letter provided the veteran notice as it 
pertained to his service connection claims.  While he did not 
receive notice regarding the rating of the disabilities at 
issue or effective dates of award at the time (or prior to 
the rating on appeal)(See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02- 1506 (Vet. App. Mar. 3, 2006)), he is not 
prejudiced by the notice timing deficiency.  A February 2004 
statement of the case (SOC), and a January 2005 supplemental 
SOC (SSOC), advised him of the criteria for establishing 
higher ratings, of the basis for the effective dates 
assigned, and of what the evidence showed and why the 
specific ratings and effective dates were assigned.  He has 
had ample opportunity to respond/supplement the record (more 
than a year after the January SSOC), and providing the VCAA-
mandated notice, again at this time would serve no useful 
purpose.  [Obviously, at this point the notice can no longer 
be provided prior to the initial determination.]    

June 2001 and May 2004 letters outlined the appellant's and 
VA's responsibilities in developing evidence to support the 
claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own.  The February 2004 SOC outlined the regulation 
implementing the VCAA, specifically including the provision 
that the claimant should submit any pertinent evidence in his 
possession.  The January 2005 SSOC advised the veteran of the 
updated status of his hearing loss rating claim (including 
that the effective date of increase was from the date of 
receipt of his TDIU claim).  

Notably, it is not alleged that the veteran is prejudiced by 
any technical notice timing or content defect that may have 
occurred along the way.  

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  The veteran had 
VA examinations.  Significantly, those examinations have not 
included X-rays of the feet (which would reflect one of the 
criteria necessary for rating cold injury residuals).  
However, since the next higher rating for the cold injury 
residuals requires both X-ray changes and another listed 
criterion, and since another listed criterion is not shown 
(and because the August 2004 examiner indicated that 
diagnostic studies showed no evidence of cold injuries of the 
feet), the Board has found that another VA examination is not 
indicated at this time.  The veteran has not identified any 
further pertinent records that remain outstanding.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.   

II. Factual Background

On August 2001 VA examination, the veteran complained of 
aching toes in cold weather, excessive sweating when wearing 
socks and shoes, burning in his feet while walking on a 
treadmill, pain in calves when walking, and foot pain with 
prolonged standing.  He also reported that his feet were 
often icy and cold.  He denied change in color, sharp pain, 
tinea pedis, and toenail fungus.  On examination, there was a 
lack of hair on the lower extremities from the mid calf down.  
The feet were dry and warm to touch.  There was no evidence 
of rash or thickened or brittle toenails.  Light touch 
sensation was normal.  Dorsalis pedis and posterior tibial 
pulses were 2+ and symmetric.  The physician added that there 
was no fungal infection or history of Raynaud's phenomenon.

August 2001 vascular examination included a normal treadmill 
examination, with no evidence of reduced ankle brachial 
indices after exercise; toe pressure indices were moderately 
reduced.  

VA audiological evaluation in July 2001 included audiometry 
that showed average puretone thresholds of 56 decibels on the 
right and 81 decibels on the left (with the puretone 
threshold at 1000 hertz 45 decibels, and at 2000 hertz 80 
decibels).  Speech recognition scores were 88 percent on the 
right, and 28 percent on the left.  

On August 2004 VA cold injury examination, the veteran denied 
excessive sweating and reported that in hot weather his feet 
would be hot but not sweat very much and he reported that his 
feet felt cold to him much of the time.  The feet ached when 
exposed to cold, but he denied color changes, Raynaud's 
phenomenon, causalgia, and hyperhidrosis.  On examination, 
there was decreased capillary refill of all toes, and hair 
and skin were normal.  The physician noted that the veteran 
did not have onychomycosis, amputations, neuropathy symptoms, 
or trophic changes of the feet.  

On VA audiological evaluation in August 2004, the veteran 
complained of difficulty in understanding speech in most 
situations.  Audiometry revealed that  puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
75
95
100
LEFT

45
85
100
100

The average puretone thresholds were 75 decibels for the 
right ear and 84 for the left.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
60 percent in the left ear.  




III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Bilateral hearing loss

Evaluations of defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
for bilateral service-connected hearing loss, Table VI of the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing, alone.  One exceptional 
pattern of hearing impairment occurs when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.
Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the outset, it is noteworthy that there are two "stages" 
of rating for consideration:  i.e., prior to April 19, 2004 
and from that date.  The Board has considered whether any 
further "stages" are warranted, and has found no basis in 
the evidentiary record for any further "stages"; the record 
does not include competent evidence of further ratable 
variance in the hearing loss disability during the appellate 
period.

There is essentially one audiometric examination for 
determining the proper rating prior to April 19, 2004, the 
report of VA audiometry in July 2001.  Audiometric studies at 
the time showed Level II hearing in the right ear and Level 
XI hearing in the left ear (whether under table VI or table 
VIA- because of an exceptional hearing pattern (See 38 C.F.R. 
§ 4.86(b)).  Such findings warrant a 10 percent rating under 
Table VII.

The next audiometry suitable for rating purposes was in 
August 2004.  [The RO assigned an increased rating from the 
date of receipt of the veteran's claim for TDIU, presumably 
under the theory that the April 2004 audiometry confirmed 
what was present in April 2004, and the TDIU claim 
encompassed a claim for increase.] The August 2004 audiometry 
is the only audiometry suitable for rating purposes from 
April 19, 2004, and shows Level VII hearing acuity in the 
right ear (under Table VIA - due to the exceptional pattern 
of hearing acuity) (See 38 C.F.R. § 4.86(b)) and Level VIII 
hearing acuity in the left ear.  Such findings warrant a 40 
percent rating under Table VII.  

Accordingly, schedular ratings in excess of 10 percent prior 
to April 19, 2004 or in excess of 40 percent from that date 
are not warranted.  See Lendenmann, supra.  The Board has 
also considered the possibility of an extraschedular rating, 
however, referral for such rating has neither been expressly 
requested, nor suggested by the evidence of record.  Such 
factors as marked interference with employment or frequent 
hospitalizations due to hearing loss are not shown.  
38 C.F.R. § 3.321.   

Cold injuries to feet

It is noteworthy initially that the RO has not assigned 
"staged ratings", but that the 20 percent rating for each 
foot has been assigned for the entire appeal period.  And as 
symptoms of the cold injury residuals of the feet are not 
shown to have ever during the appeal period met the criteria 
for the next higher (30 percent) rating, "staged" ratings 
are not indicated.  See Fenderson, supra.

Cold injury residuals are rated under Code 7122, which 
provides a 20 percent rating for arthralgia, or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent is warranted for arthralgia or other pain, numbness, 
or cold sensitivity, plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, DC 7122. 

Statements in support of the veteran's claim indicate he has 
excessive sweating, nail abnormalities, onychomycosis, color 
changes, and numbness in his feet.  However, he denied such 
symptoms on August 2001 and August 2004 examinations and such 
manifestations were not found on those examinations.  The 
examiners also added that there was no evidence of Raynaud's 
phenomenon, amputations, neuropathy, skin abnormalities, 
cancer in the area of cold exposure, or atrophic changes.  
Significantly, the record does not show that the veteran's 
feet were X-rayed.  However, as the next higher (30 percent) 
rating for cold injury residuals requires two or more of the 
listed symptoms, and as no other listed symptom is shown (and 
X-rays would at most reveal but one of the symptoms), the 
Board, as noted above, found that development specifically 
for X-ray examination at this time was not indicated.  

It is not shown that the symptoms of the veteran's residuals 
of cold injury to the feet meet or approximate the criteria 
for the next higher rating for either foot during any period 
of time under consideration.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.
ORDER

A rating in excess of 10 percent for bilateral hearing loss 
prior to April 19, 2004 is denied.

A rating in excess of 40 percent for bilateral hearing loss 
from April 19, 2004 is denied.  

A rating in excess of 10 percent for residuals of right foot 
cold injury is denied.

A rating in excess of 10 percent for residuals of left foot 
cold injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


